DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending.
This action is Non-Final.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy(s) has been filed in parent Application No. 15/465,069, filed on 10/23/2020.
Acknowledgment is made of applicant's claim for foreign priority based on an applications filed in India on 6/3/2016 and 1/13/2018. It is noted, however, that applicant has not filed a certified copy of the 201641019197, 201641019151, and 201841001552 applications as required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) and species A1 (including claim 5 for group I) in the reply filed on 10/4/2021 is acknowledged. Claims 6-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species of the elected invention, there being no allowable generic or linking claim. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to because Figures 2, 5, 6, 7 do not comply with 37 CFR 1.84(b), and the Examiner is hereby requiring a drawing in place of the photographs for all Figures. The drawings may not be held in abeyance.
37 CFR 1.84 
(b) Photographs.— 
(1) Black and white. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots ( e.g., immunological, western, Southern, and northern), autoradiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, and, in a design patent application, ornamental effects, are acceptable. If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent. 
(2) Color photographs. Color photographs will be accepted in utility and design patent applications if the conditions for accepting color drawings and black and white photographs have been satisfied. See paragraphs (a)(2) and (b)(1) of this section. 
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "105" and "110" have both been used to designate MCU.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “110” has been used to designate both MCU and memory.  Corrected 
The drawings are objected to because Figure 8 does not comply with 37 CFR 1.84 (m), the shading needs to be removed from the Figure and resubmitted.
37 CFR 1.84
(m) Shading. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
The drawings are objected to because Figures 2, 5-6, 8 contain numbers or letters on shaded surfaces.
37 CFR 1.84
(3) Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figure 11 does not comply with 37 CRF 1.84(d) and (l) as the lines, characters, and waveforms in the Figures are not durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined.
37 CFR 1.84

(d) Graphic forms in drawings. Chemical or mathematical formulae, tables, and waveforms may be submitted as drawings, and are subject to the same requirements as drawings. Each chemical or mathematical formula must be labeled as a separate figure, using brackets when necessary, to show that information is properly integrated. Each group of waveforms must be presented as a single figure, using a common vertical axis with time extending along the horizontal axis. Each individual waveform discussed in the specification must be identified with a separate letter designation adjacent to the vertical axis.

(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figure 11 does not comply with 37 CFR 1.84(r) as the arrows are improperly used and should be reversed.
37 CFR 1.84
(r) Arrows. Arrows may be used at the ends of the lines, provided that their meaning is clear, as follows: 
(1) On a lead line, a freestanding arrow to indicate the entire section towards which it points; 
(2) On a lead line, an arrow touching a line to indicate the surface shown by the line looking along the direction of the arrow; or 
(3) To show the direction of movement.

 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “102” has been used to designate both accelerometer and optical sensor.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "102" and "103" have both been used to designate optical sensor.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show ‘115 as described in the specification. The brief description identifies element ‘115’ in a number of Figures, but ‘115’ is not in Figures 1, 2, 3, 11; the detailed description identifies element ‘115’ in a number of Figures, but ‘115’ is not in Figures 1, 5, 8, 11. Figure 1 fails to show ‘116’ (“or upon receiving an instruction from the smart phone/smart watch (116)”).
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “116” has been used to designate both smartphone (see spec) and connectors (see Figure 7).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "116" and "118" have both been used to designate smartphone.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: drawing references in the disclosure do not match the Figures, see drawing objections above. The brief description identifies element ‘115’ in a number of Figures, but ‘115’ is not in Figures 1, 2, 3, 11; the detailed description identifies element ‘115’ in a number of Figures, but ‘115’ is not in Figures 1, 5, 8, 11.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
The claims are objected to for the status identifiers of claims 6-21 as these claims are withdrawn. As the issue is minor, the elected invention/species claims 1-5 will be examined on the merits. The future form of claims should refer to the correct claim status identifiers for these claims (“Withdrawn-Previously Presented” “Withdrawn- Currently Amended” as appropriate).
Claims 1-5 are objected to because of the following informalities:  claim 1 preamble “the body of a User” should read “a body of a User” or “a user’s body”. Claim 1 transition between the last two limitations should include “and”. Claim 3 “wherein the physiological sensors” should read “wherein the plurality of physiological sensors”. Claims 1, 2, 4, 5 use abbreviations which have not been defined in the claims to meet the clarity requirement of claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 sets forth “wherein one of the PCBs further comprises one or more of the following:…a temperature sensor” which renders the claim indefinite. First, claim 1 sets forth 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al. (Gao, US 2009/0069642).
Regarding claim 1, Gao teaches a wearable device capable of being affixed onto the body of a User during exercise (see entire document, especially [0027], [0046]), comprising: 
one or more PCBs (see entire document, especially title and abstract, Figure 1A [0045]); 
at least two sensors selected from the group consisting of: an ECG sensor, a Skin Impedance sensor, a PPG sensor, an Accelerometers, and a temperature sensor (see entire document, especially abstract, Figure 1A-B, [0030], [0035], [0040], [0058], [0078]); 
a computing device configured to record data from at least one of the sensors (see entire document, especially Figures 1-2, [0026], [0037], [0039], [0048]); 
a wireless communication chip capable of sending data to a gateway device such as a smartphone or smartwatch or router (see entire document, especially Figure 1A, [0029], [0045]; capable of gateway communication [0023], [0071], [0121], [0127], [0131]).
Regarding claim 2, Gao teaches further comprising a vibration motor and/or an LED and/or an audio speaker, capable of sending real-time alerts to the User during exercise or resting states (see entire document, especially [0056]).
Regarding claim 4, Gao teaches wherein one of the PCBs further comprises one or more of the following: 
a USB port; 
a gyroscope; 
a magnetometer; 
a barometer; 
a battery; 
a temperature sensor (see entire document, especially [0030], [0035], [0040], [0050]); 
a GPS chip; 
one or more LEDs; 

an Ultrasound transducer, configured for recording an Ultrasound signal; 
an electronic display; and 
a wireless charging coil.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (Gao, US 2009/0069642) as applied to claim 1 above, and further in view of Devaul et al. (Devaul, US 2006/0252999).
Regarding claim 3, the limitations are met by Gao, where Gao teaches a strap or a disposable sticker that allows the device to be affixed to a portion of the user (see entire document, especially [0046], [0078] chest wall activity. Such teachings would be capable of being worn on a chest), wherein the physiological sensors are configured to record signals including but not limited to ECG and Accelerometer waveforms (see entire document, especially [0030], [0035], [0040], [0058], [0078], these signals are well-known in the art), and again, suggests locations of the wearable device to be worn or adhered (see entire document, especially [0046] “For example, the device may be worn around the subject's neck, around a leg or arm (e.g., as a wrist strap), around the abdomen, or the like”), but for compact prosecution purposes, does not directly teach the limitation that the device is to be affixed to a portion of a chest of the user.
Devaul teaches a similar system that includes a similar belt and connection to the chest of a patient (see entire document, especially Figure 1-4). It would have been obvious to one of .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (Gao, US 2009/0069642) as applied to claim 1 above, and further in view of Devaul et al. (Devaul, US 2006/0252999) and Rayner et al. (Rayner, US 2014/0031703) with evidence from Stahmann et al. (Stahmann, US 2006/0253042).
Regarding claim 5, Gao teaches wherein the computing device is further configured to measure ECG and SCG waveforms in parallel (see entire document, especially abstract, Figure 1A-B, [0030], [0035], [0040], [0058], [0078]. Motion sensor of accelerometer capable of recording SCG signals if sensors applied to the chest as the data is present in the measurements until isolated form the sensor readings such as heartbeats and the other sounds), and suggests locations of the wearable device to be worn or adhered with a strap or adhesive sticker (see entire document, especially [0046] “For example, the device may be worn around the subject's neck, around a leg or arm (e.g., as a wrist strap), around the abdomen, or the like. In some embodiments, the device includes a means of securing the device to the patient, such as a strap, belt, clip, adhesive, or the like. Any appropriate means of securing the device to the patient (or to an article worn by the patient) may be used”), and further configured to derive parameters related to the cardiovascular health of the individual, including one or more of the following: Heart Rate, Respiratory Rate, Tidal Volume, Minute Ventilation, Arrhythmias, Heart murmurs, Systolic Time Intervals (PEP, LVET, IVRT, IVCT), Left Ventricular Ejection Fraction (LVEF), 
Devaul teaches a similar system that includes a similar belt and connection to the chest of a patient (see entire document, especially Figure 1-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a like connection to those of Gao would include a similar chest connection as that taught by Devaul as an obvious combination of prior art elements using predictable methods which yield predictable results of attaching a wearable device to a user under evaluation.
However, the limitations that the accelerometer is configured to record seismocardiography (SCG) signal (for compact prosecution purposes only as the accelerometer is capable of such measurements: motion sensor of accelerometer capable of recording SCG signals if sensors applied to the chest as the data is present in the measurements until isolated form the sensor readings such as heartbeats and the other sounds) is not directly taught.
Rayner teaches a related system for monitoring users physiological signals, and teaches determining heart rate using multiple techniques to increase accuracy and that includes by measuring seismocardiography as sensed by an accelerometer in the chest area, and such can be combined with ECG based heart rate and/or optical based heart rates (see [0026], [0089]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791